Title: From James Madison to James Madison, Sr., [ca. 27 March] 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
[ca. 27 March 1797]
This is committed to M. Collins who will explain to you the time of his arrival, the cause of stay here, and the time of his setting out. We are endeavouring to get away ourselves tomorrow afternoon, and have already seen the greater part of our effects on board the vessels which are to take them to Fredericksburg. The hurry & confusion we are all in, will apologize for no other letters being written than the present.

You will find by the inclosed papers that Congress are summoned to meet on the 15th May ensuing. This gives a very solemn air to our situation. The measure was wholly unexpected to every one as far as I know. It is in consequence of the letters from Genl. Pinkney who has not been admitted by the French Government, & has moreover, as appears, been placed by it in a very mortifying situation. The particular object in convening Congress, is not explained. If you see Mr. Jones in his travels tell him that Col. Monroe expects to set out on his return early in April & wishes that his furniture &c. in Albemarle may not be sold.
You will find in all the papers the failure of the Negociations for peace between France & G. B; & the posture of their military affairs.
We are all particularly afflicted by the accounts of sister Madison. From the circumstances mentioned by M. C. we fear her existence may not be prolonged till our return shall give us an oppy. of seeing her before she takes her leave of us for ever.
I can say nothing to you of the probable price of flour &c. The continuance of the war in Europe & the W. Indies on one hand tends to keep it up; on the other, the state of things between us & France, is now so menacing as to have a contrary tendency. At present flour is abt. 9 or 9 ½ dollrs. & dull. I have procured you some linens, woolens & some Iron with sundry lesser articles. With our joint affections I am Yr. dutiful son
Js. Madison Jr
